MARTIN, J.
Relator made application to the criminal district court of Dallas county, Tex., alleging tjiat he was illegally restrained of his liberty by C. W. Trammel, chief of police of the city of Dallas. Upon a hearing, he was remanded to the custody of the sheriff of Dallas county under a warrant from a justice court of Dallas county charging relator with being a fugitive from justice from the state of California and also on a warrant from a justice of the peace of Galveston county charging relator with a felony, to wit, robbery with firearms, from which order relator appeals to this court.
No statement of facts nor any bill of exception is found in the record. The order of the trial court is presumptively correct, in the absence of some showing to the contrary, and, no such showing appearing in this record, the judgment is affirmed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.